



Exhibit 10.23




Execution Version


Certain confidential information contained in this document, marked by brackets,
has been omitted because it is both (i) not material and (ii) would be
competitively harmful if publicly disclosed.

FIFTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT
THIS FIFTH AMENDMENT TO CREDIT AND GUARANTY AGREEMENT (this “Fifth Amendment”),
is dated as of November 8, 2019 and is among American Airlines, Inc., a Delaware
corporation (the “Borrower”), American Airlines Group Inc., a Delaware
corporation (the “Parent” or the “Guarantor”), the Consenting Revolving Lenders
(as defined below), the Fourth Amendment Non-Extending Revolving Lender (as
defined below) and Barclays Bank PLC, as administrative agent (in such capacity,
the “Administrative Agent”). Unless otherwise indicated, all capitalized terms
used herein and not otherwise defined shall have the respective meanings
provided to such terms in the Credit Agreement (as defined below).
W I T N E S S E T H:
WHEREAS, the Borrower, the Guarantor, the lenders from time to time party
thereto, the Administrative Agent and certain other parties thereto are parties
to that certain Credit and Guaranty Agreement, dated as of April 29, 2016 (as
amended by that certain First Amendment to Credit and Guaranty Agreement, dated
October 31, 2016 and as further amended, restated, supplemented or otherwise
modified up to, but not including, the Fifth Amendment Effective Date (as
defined below), the “Credit Agreement”);
WHEREAS, pursuant to Section 2.28(b) of the Credit Agreement, the Borrower may
make a Revolver Extension Offer to all Revolving Lenders holding Revolving
Commitments under the Credit Agreement to extend the maturity date of each such
Revolving Lender’s Revolving Commitment;
WHEREAS, the Borrower hereby (i) requests that each Revolving Lender that is a
party to the Credit Agreement immediately prior to the Fifth Amendment Effective
Date (other than the Fourth Amendment Non-Extending Revolver Lender) (each, an
“Existing Revolving Lender”) extend the maturity of such Existing Revolving
Lender’s Revolving Commitment pursuant to, and in accordance with the terms of,
Section 2.28(b), (c), (d) and (e) of the Credit Agreement and this Fifth
Amendment (with such request constituting a Revolver Extension Offer for
purposes of the Credit Agreement) and requests that the Administrative Agent
waive any applicable notice period otherwise required thereby and (ii) specifies
as the Minimum Extension Condition (other than the Non-Extended Revolver
Commitments) for such Revolving Extension Offer that all such Revolving
Commitments be subject to the Revolving Extension contemplated hereby;
WHEREAS, the undersigned Existing Revolving Lenders (other than the Fourth
Amendment Non-Extending Revolving Lender) (the “Consenting Revolving Lenders”)
are willing to extend the maturity date of their respective Revolving
Commitments (the “Extended Revolving Commitments”), subject to and on the terms
and conditions set forth herein and in Section 2.28(b), (c), (d) and (e) of the
Credit Agreement;
WHEREAS, pursuant to Section 2.27 of the Credit Agreement, the Borrower may
request an increase to the existing Revolving Commitments, subject to and on the
terms and conditions provided therein;
WHEREAS, the Borrower hereby notifies the Administrative Agent of its request
for $150,000,000 of new Revolving Commitments (the “New Revolving Commitments”)
to be made available by the Consenting Revolving Lenders with respect to such
New Revolving Commitments in the amount specified therefor on Schedule 1 hereto
and requests that the Administrative Agent waive any applicable notice period
otherwise required;




--------------------------------------------------------------------------------




WHEREAS, each Consenting Revolving Lender is willing to provide a New Revolving
Commitment in the amount set forth opposite its name on Schedule 1 hereto,
subject to and on the terms and conditions set forth herein and in the Credit
Agreement;
WHEREAS, the undersigned Consenting Revolving Lenders, the Fourth Amendment
Non-Extending Lender and the Borrower desire to reallocate the Revolving
Commitments (the “Reallocation”) and that each Revolving Lender will hold such
Revolving Commitment as is set out opposite its name on Schedule 1;
WHEREAS, the Borrower, the Administrative Agent, and the Revolving Lenders wish
to amend the Credit Agreement to provide for certain other modifications to the
Credit Agreement, in each case, on the terms and subject to the conditions set
forth herein;
WHEREAS, pursuant to Section 2.28(b) of the Credit Agreement, the Fourth
Amendment Non-Extending Revolving Lender shall continue to have Revolving Credit
Commitments (the “Non-Extended Revolver Commitments”); and
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION ONE - Reallocation of Revolving Commitments. On the Fifth Amendment
Effective Date, the Borrower, the Consenting Revolving Lenders and the Fourth
Amendment Non-Extending Revolving Lender agree that (1) the Total Revolving
Commitments shall be $450,000,000, consisting of $446,400,000 of Extended
Revolver Commitments and $3,600,000 of Non-Extended Revolver Commitments and (2)
the New Revolving Commitments shall constitute Extended Revolving Commitments
for all purposes of the Credit Agreement and the other Loan Documents.
SECTION TWO - Extension of Revolving Facility. On the Fifth Amendment Effective
Date (immediately after giving effect to the Reallocation contemplated in
Section One), the Borrower, each Consenting Lender and the Fourth Amendment
Non-Extending Revolving Lender agree the Credit Agreement is modified as
follows:
(a)Section 1.01 of the Credit Agreement is hereby amended by adding the
following definitions in appropriate alphabetical order:
““Fifth Amendment” means the Fifth Amendment to this Credit Agreement, dated as
of November 8, 2019 among the Borrower, Barclays Bank PLC, as administrative
agent and as an issuing lender and the Lenders party thereto.”
““Fifth Amendment Effective Date” shall have the meaning provided in the Fifth
Amendment.”;
““Fifth Amendment Extended Revolving Commitments” means the Revolving
Commitments of each Fifth Amendment Extending Revolving Lender.”
““Fifth Amendment Extending Revolving Lender” shall mean each Revolving Lender
that has provided a signature page on or prior to November 8, 2019 voting in
favor of accepting the Fifth Amendment Extension Offer and extending the
Revolving Facility Maturity Date as set forth in the Fifth Amendment, which, for
the avoidance of doubt, shall not include the Fourth Amendment Non-Extending
Revolving Lender.”
““Fifth Amendment Extension Offer” means the Extension Offer made pursuant to
the Fifth Amendment.”


2

--------------------------------------------------------------------------------




(b)The definition of “Commitment Fee Rate” appearing in Section 1.01 of the
Credit Agreement is hereby amended and restated in its entirety as follows:
““Commitment Fee Rate” shall mean (x) 0.625% per annum (other than with respect
to any Fourth Amendment Non-Extended Revolving Commitments) and (y) in respect
of Fourth Amendment Non-Extended Revolving Commitments, 0.75% per annum.”;
(c)The definition of “Fourth Amendment Non-Extending Revolving Lender” is hereby
amended and restated in its entirety as follows:
““Fourth Amendment Non-Extending Revolving Lender” shall mean, Texas Capital
Bank, N.A., and any successor or permitted assign of a Fourth Amendment
Non-Extending Revolving Lender.”
(d)The definition of “LIBO Rate” appearing in Section 1.01 of the Credit
Agreement is hereby amended by adding “and Revolving Loans in respect of Fifth
Amendment Extended Revolving Commitments” after “solely in respect of the 2017
Class B Term Loans” where it is used therein.
(e)The definition of “Revolving Facility Maturity Date” appearing in Section
1.01 of the Credit Agreement is hereby amended and restated in its entirety as
follows:
““Revolving Facility Maturity Date” shall mean, (a) with respect to Fifth
Amendment Extended Revolving Commitments, that have not been extended pursuant
to Section 2.28(b), but including Revolving Commitments extended or made
available pursuant to the Fifth Amendment, October 11, 2024, (b) with respect to
Fourth Amendment Non-Extended Revolving Commitments that have not been extended
pursuant to Section 2.28(b), October 13, 2022 and (c) with respect to Extended
Revolving Commitments extended after the Fifth Amendment Effective Date, the
final maturity date therefor as specified in the applicable Extension Offer
accepted by the respective Revolving Lender or Revolving Lenders.”;
(f)The definition of “Revolving Commitment” is hereby amended by deleting the
last sentence of said definition in its entirety and inserting in lieu thereof
the following new sentence:
“The aggregate amount of the Total Revolving Commitments as of the Fifth
Amendment Effective Date is $450,000,000, consisting of $446,400,000 of Extended
Revolver Commitments and $3,600,000 of Fourth Amendment Non-Extended Revolver
Commitments.”;
(g)Section 2.20(a) of the Credit Agreement is hereby amended and restated in its
entirety as follows:
“The Borrower shall pay to the Administrative Agent for the accounts of the
Revolving Lenders a commitment fee (the “Commitment Fee”) for the period
commencing on the Revolver Availability Date (or such other date agreed by the
Borrower and the Revolving Lenders) and ending on the Revolving Facility
Termination Date with respect to the applicable Revolving Commitments or the
earlier date of termination of the applicable Revolving Commitment, computed (on
the basis of the actual number of days elapsed over a year of 360 days) at the
Commitment Fee Rate on the average daily Unused Total Revolving Commitment. Such
Commitment Fee, to the extent then accrued, shall be payable quarterly in
arrears (a) following the Revolver Availability Date on the last Business Day of
each March, June, September and December, (b) on the Revolving Facility
Termination Date with respect to the applicable Revolving Commitments and (c) as
provided in Section 2.11, upon any reduction or termination in whole or in part
of the Total Revolving Commitment (provided that such fee will be prorated based
on the Commitment Fee set forth in the Fourth Amendment or Fifth Amendment, as
applicable for the fiscal quarter in which the Fourth Amendment Effective Date
or Fifth Amendment Effective Date, as applicable, occurs).”
(h)“Annex A” of the Credit Agreement is hereby amended and restated in its
entirety in the form attached hereto as Schedule 1.


3

--------------------------------------------------------------------------------




Notwithstanding anything in this Fifth Amendment or the Credit Agreement to the
contrary, the Administrative Agent hereby waives (a) the minimum notice required
by Section 2.27(a) of the Credit Agreement in connection with the establishment
of the New Revolving Commitments and (b) the minimum notice required by Section
2.28(e) of the Credit Agreement in connection with the extension of the
Revolving Commitments to be effectuated by this Fifth Amendment.
SECTION THREE - Titles and Roles. The parties hereto agree that, as of the Fifth
Amendment Effective Date (as defined below) and in connection with the Fifth
Amendment:
(a)    each of Barclays Bank PLC (“Barclays”), Citigroup Global Markets Inc.
(“Citi”), Credit Suisse Securities (USA) LLC (“CS Securities”), Deutsche Bank
Securities Inc. (“DBSI”), Goldman Sachs Lending Partners LLC (“GSLP”),
Industrial and Commercial Bank of China Limited, New York Branch (“ICBC”),
JPMorgan Chase Bank, N.A. (“JPMCB”), Merrill Lynch, Pierce, Fenner & Smith
Incorporated (“ML”), Morgan Stanley Senior Funding, Inc. (“MS”), Sumitomo Mitsui
Banking Corporation (“SMBC”), BNP Paribas Securities Corp. (“BNP Securities”),
Credit Agricole Corporate and Investment Bank (“CA-CIB”), HSBC, MUFG, Standard
Chartered Bank (“SCB”), U.S. Bank National Association (“US Bank”), and BoT
shall be designated as, and perform the roles associated with, a joint lead
arranger and bookrunner;
(b)    each of Barclays, Citi, CS Securities, DBSI, GSLP, ICBC, JPMCB, Bank of
America, N.A., MS and SMBC shall be designated as, and perform the roles
associated with, a syndication agent; and
(c)    each of BNP Securities, CA-CIB, HSBC, MUFG, SCB, US Bank, and BoT shall
be designated as, and perform the roles associated with, a documentation agent.
SECTION FOUR - Conditions to Effectiveness. The provisions of Sections One and
Two of this Fifth Amendment shall become effective on the date (the “Fifth
Amendment Effective Date”) when each of the following conditions specified below
shall have been satisfied:
(a)the Borrower, the Guarantor, the Administrative Agent, each Consenting
Revolving Lender and the Fourth Amendment Non-Extending Revolving Lender shall
have signed a counterpart hereof (whether the same or different counterparts)
and shall have delivered the same to Milbank LLP, 55 Hudson Yards, New York, NY
10001, attention: Joshua Forman;
(b)all reasonable invoiced out-of-pocket expenses incurred by the Consenting
Revolving Lenders and the Administrative Agent pursuant to Section 10.04 of the
Credit Agreement (including the reasonable and documented fees, charges and
disbursements of counsel) and all accrued and unpaid fees (other than the
Commitment Fee which shall be payable in accordance with the Credit Agreement),
owing and payable (including any fees agreed to in connection with this Fifth
Amendment) shall have been paid to the extent invoiced at least two (2) Business
Days prior to the Fifth Amendment Effective Date (or such shorter period as may
be agreed by the Borrower);
(c)the Borrower shall have paid (or caused to be paid), for the account of each
Consenting Revolving Lender, a one-time, non-refundable fee equal to the amount
set forth in that certain Consenting Revolving Lenders’ fee letter, among the
Consenting Revolving Lenders and the Borrower, dated as of the Fifth Amendment
Effective Date;
(d)the Administrative Agent shall have received a customary written opinion of
Latham & Watkins LLP, special counsel for Parent, the Borrower and the Guarantor
addressed to the Administrative Agent and the Extending Revolving Lenders party
hereto, and dated the Fifth Amendment Effective Date;
(e)the condition to the Revolving Extension effected pursuant to this Fifth
Amendment set forth in Section 2.28(b) and 2.28(c) of the Credit Agreement shall
have been satisfied and the conditions to the establishment of the New Revolving
Commitments pursuant to this Fifth Amendment set forth in Section 2.27(b) of the
Credit Agreement shall have been satisfied;


4

--------------------------------------------------------------------------------




(f)the Administrative Agent shall have received a certificate of the Secretary
or Assistant Secretary (or similar Responsible Officer), dated the Fifth
Amendment Effective Date (i) certifying as to the incumbency and specimen
signature of each Responsible Officer of the Borrower and the Guarantor
executing this Fifth Amendment or any other document delivered by it in
connection herewith (such certificate to contain a certification of another
Responsible Officer of that entity as to the incumbency and signature of the
Responsible Officer signing the certificate referred to in this clause (f)),
(ii) attaching each constitutional document of each Loan Party or certifying
that each constitutional document of each Loan Party previously delivered to the
Administrative Agent has not been amended, supplemented, rescinded or otherwise
modified and remains in full force and effect as of the date hereof, (iii)
attaching resolutions of each Loan Party approving the transactions contemplated
by the Fifth Amendment and (iv) attaching a certificate of good standing for the
Borrower and the Guarantor of the state of such entity’s incorporation or
formation, dated as of a recent date, as to the good standing of that entity (to
the extent available in the applicable jurisdiction);
(g)the Administrative Agent shall have received evidence that the Sixth
Amendment to that certain Amended and Restated Credit and Guaranty Agreement
dated the date hereof, among, inter alios, the Borrower and Deutsche Bank AG New
York Branch as administrative agent and the Seventh Amendment to that certain
Amended and Restated Credit and Guaranty Agreement, dated as of the date hereof,
among, inter alios, the Borrower and Citibank N.A. as administrative agent have,
or will contemporaneously with the Fifth Amendment Effective Date, become
effective; and
(h)the Administrative Agent shall have received an Officer’s Certificate
certifying (A) the truth in all material respects of the representations and
warranties set forth in the Credit Agreement and the other Loan Documents (other
than representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a)
and 3.19 of the Credit Agreement) as though made on the date hereof, or, in the
case of any such representation and warranty that relates to a specified date,
as though made as of such date; provided, that any representation or warranty
that is qualified by materiality (it being understood that any representation or
warranty that excludes circumstances that would not result in a “Material
Adverse Change” or “Material Adverse Effect” shall not be considered (for
purposes of this proviso) to be qualified by materiality) shall be true and
correct in all respects as of the applicable date; and provided, further, that
for purposes of this clause (i), the representations and warranties contained in
(i) Section 3.04(a) of the Credit Agreement shall be deemed to refer to Parent’s
Annual Report on Form 10-K for 2018 (as amended) filed with the SEC and all
Quarterly Reports on Form 10-Q or Current Reports on Form 8-K that have been
filed after December 31, 2018 by Parent with the SEC (as amended) and (ii)
Section 3.05(a) of the Credit Agreement shall be deemed to refer to the audited
consolidated financial statements of Parent and its Subsidiaries for the fiscal
year ended December 31, 2018, included in Parent’s Annual Report on Form 10-K
for 2018 filed with the SEC (as amended) and the unaudited consolidated
financial statements of Parent and its Subsidiaries for the fiscal quarters
ended March 31, 2019, June 30, 2019, and September 30, 2019, and (B) as to the
absence of any event occurring and continuing, or resulting from this Fifth
Amendment on, the Fifth Amendment Effective Date, that constitutes a Default or
Event of Default.
SECTION FIVE - No Default; Representations and Warranties. In order to induce
the Consenting Revolving Lenders, the Fourth Amendment Non-Extending Lender and
the Administrative Agent to enter into this Fifth Amendment, the Borrower
represents and warrants to each of the Consenting Revolving Lenders, the Fourth
Amendment Non-Extending Lender and the Administrative Agent that, on and as of
the date hereof after giving effect to this Fifth Amendment, (i) no Default or
Event of Default has occurred and is continuing or would result from giving
effect to this Fifth Amendment and (ii) the representations and warranties
contained in the Credit Agreement and the other Loan Documents (other than
representations and warranties set forth in Sections 3.05(b), 3.06, 3.09(a) and
3.19 of the Credit Agreement) are true and correct in all material respects on
and as of the date hereof with the same effect as if made on and as of the date
hereof or, in the case of any representations and warranties that expressly
relate to an earlier date, as though made as of such date; provided, that any
representation or warranty that is qualified by materiality (it being understood
that any representation or warranty that excludes circumstances that would not
result in a “Material Adverse Change” or “Material Adverse Effect” shall not be
considered (for purposes of this proviso) to be qualified by materiality) shall
be true and correct in all respects as of the applicable date; and provided,
further, that for purposes of this Section Five, the representations and
warranties contained in (i) Section 3.04(a) of the Credit Agreement shall be
deemed to refer to Parent’s Annual Report on Form 10-K


5

--------------------------------------------------------------------------------




for 2018 (as amended) filed with the SEC and all Quarterly Reports on Form 10-Q
or Current Reports on Form 8-K that have been filed after December 31, 2018 by
Parent with the SEC (as amended) and (ii) Section 3.05(a) of the Credit
Agreement shall be deemed to refer to the audited consolidated financial
statements of Parent and its Subsidiaries for the fiscal year ended December 31,
2018, included in Parent’s Annual Report on Form 10-K for 2018 filed with the
SEC (as amended) and the unaudited consolidated financial statements of Parent
and its Subsidiaries for the fiscal quarters ended March 31, 2019, June 30, 2019
and September 30, 2019.
SECTION SIX - Confirmation. The Borrower and the Guarantor hereby confirm that
all of their obligations under the Credit Agreement (as amended hereby) are and
shall continue to be, in full force and effect. The parties hereto (i) confirm
and agree that the term “Obligations” and “Guaranteed Obligations” as used in
the Credit Agreement and the other Loan Documents, shall include, without
limitation, all obligations of the Borrower with respect to the Revolving
Commitments (as increased pursuant to this Fifth Amendment) and all obligations
of the Guarantor with respect of the guarantee of such obligations,
respectively, and (ii) reaffirm the grant of Liens on the Collateral to secure
the Obligations (as extended and increased pursuant to this Fifth Amendment)
pursuant to the Collateral Documents.
SECTION SEVEN - Reference to and Effect on the Credit Agreement. On and after
the Fifth Amendment Effective Date, each reference in the Credit Agreement to
“this Agreement,” “hereunder,” “hereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended by this Fifth Amendment. The Credit Agreement and each of the other Loan
Documents, as specifically amended by this Fifth Amendment, are and shall
continue to be in full force and effect and are hereby in all respects ratified
and confirmed. This Fifth Amendment shall be deemed to be a “Loan Document” for
all purposes of the Credit Agreement (as amended hereby) and the other Loan
Documents. The execution, delivery and effectiveness of this Fifth Amendment
shall not, except as expressly provided herein, operate as an amendment or
waiver of any right, power or remedy of any Lender or any Agent under any of the
Loan Documents, nor constitute an amendment or waiver of any provision of any of
the Loan Documents.
SECTION EIGHT - Execution in Counterparts. This Fifth Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Fifth Amendment shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Fifth Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Fifth Amendment.
SECTION NINE - Governing Law. THIS FIFTH AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS FIFTH AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
SECTION TEN - Miscellaneous.    (a) The provisions set forth in Sections 10.03,
10.04, 10.05(b)-(d), 10.09, 10.10, 10.11, 10.13, 10.15, 10.16 and 10.17 of the
Credit Agreement are hereby incorporated mutatis mutandis herein by reference
thereto as fully and to the same extent as if set forth herein.
(b)    For purposes of determining withholding Taxes imposed under FATCA, from
and after the effective date of this Fifth Amendment, the Borrower and the
Administrative Agent shall treat (and the Lenders party hereto hereby authorize
the Administrative Agent to treat) the Revolving Facility as not qualifying as a
“grandfathered obligation” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).


[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]


6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Fifth Amendment to be
duly executed and delivered as of the day and year first above written.
AMERICAN AIRLINES, INC., as the Borrower
By: /s/ Thomas T. Weir            
Name: Thomas T. Weir
Title: Vice President and Treasurer
AMERICAN AIRLINES GROUP INC., as Parent and Guarantor
By: /s/ Thomas T. Weir            
Name: Thomas T. Weir
Title: Vice President and Treasurer


[Signature Page to Fifth Amendment to Credit and Guaranty Agreement (Spare
Parts)]

--------------------------------------------------------------------------------




BARCLAYS BANK PLC,
as Administrative Agent
By: /s/ Craig Malloy                
Name: Craig Malloy
Title: Director


[Signature Page to Fifth Amendment to Credit and Guaranty Agreement (Spare
Parts)]

--------------------------------------------------------------------------------





Schedule 1
ANNEX A
Lenders and Commitments
Name of Bank
Fifth Amendment Extended Revolving Commitment
Fourth Amendment Non-Extended Revolving Commitment
LC Commitment
Barclays Bank PLC
[***]
[***]
 
Bank of America, N.A.
[***]
[***]
 
Citibank N.A.
[***]
[***]
 
Credit Suisse AG, Cayman Islands Branch
[***]
[***]
 
Deutsche Bank AG New York Branch
[***]
[***]
 
Goldman Sachs Bank USA
[***]
[***]
 
Industrial and Commercial Bank of China Limited, New York Branch
[***]
[***]
 
JPMorgan Chase Bank, N.A.
[***]
[***]
 
Morgan Stanley Bank, N.A.
[***]
[***]
 
Morgan Stanley Senior Funding, Inc.
[***]
[***]
 
Sumitomo Mitsui Banking Corporation
[***]
[***]
 
BNP Paribas
[***]
[***]
 
Credit Agricole Corporate and Investment Bank
[***]
[***]
 
HSBC Bank USA, N.A.
[***]
[***]
 
MUFG Union Bank, N.A.
[***]
[***]
 
Standard Chartered Bank
[***]
[***]
 
U.S. Bank National Association
[***]
[***]
 
BOKF, NA dba Bank of Texas
[***]
[***]
 
Texas Capital Bank, N.A.
[***]
[***]
 
Total:
$446,400,000
$3,600,000
$0



[***]=[CONFIDENTIAL PORTION HAS BEEN OMITTED BECAUSE IT (I) IS NOT MATERIAL AND
(II) WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED